

STOCK PURCHASE AND RECAPITALIZATION AGREEMENT
 
This Agreement this 30th day of October, 2009 by and among Monogram Energy,
Inc., a Pennsylvania Company (the “Parent”), Triad Therapeutics, Inc., a
Delaware corporation (the "Company").
 
RECITALS


A.          The respective Boards of Directors of each of the Company and
Parent,  have approved and declared advisable the merger of the Company with
into Parent (the "Acquisition") and approved the Merger upon the terms and
subject to the conditions set forth in this Agreement, whereby all of the issued
and outstanding share of the common stock of the Company will be converted into
an amount of shares of Parent’s common stock equal to 95% of the capital stock
of the Parent on a post-acquisition basis.  Following the Acquisition, the
Parent will amend its Certificate of Incorporation to authorize a class of
Preferred Stock that will convert into 95% of the common stock of the Company
once it has the necessary authorized shares to effect such ownership
percentage.  The Company currently has 4,400,000,000 shares of common stock
authorized of which 3,773,070,853 shares are outstanding.
 
B.           The respective Boards of Directors of the Company and Parent have
determined that the Acquisition is in furtherance of and consistent with their
respective long-term business strategies and is fair to and in the best
interests of their respective stockholders.
 
C.           It is intended that, for federal income tax purposes, the
Acquisition shall qualify as a reorganization under the provisions of Section
368(a) of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder (the "Code");
 
D.           For financial accounting purposes, it is intended that the
Acquisition will be accounted for as a "purchase";
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
THE ACQUISITION; CLOSING; EFFECT OF ACQUISITION
 
SECTION 1.1  The Acquisition.  Upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the laws of the State of
Pennsylvania ("Pennsylvania Law") at the Effective Time, the Company shall be
acquired by the Parent and the Company will become a wholly-owned subsidiary of
the Parent.  The Parent shall be deemed the surviving corporation in the
Acquisition (sometimes hereinafter referred to as the "Surviving Corporation"),
and the separate corporate existence of the Company shall therefrom cease,
except as set forth herein. The result will be that the Company will be a
wholly-owned subsidiary of Parent.

 

--------------------------------------------------------------------------------

 

SECTION 1.2  Closing.  Subject to the terms and conditions of this Agreement,
the closing of the Acquisition and the consummation of the other transactions
contemplated hereby (the "Closing") shall take place at the offices of Gersten
Savage LLP 600 Lexington Avenue, New York, New York 10022 on the date hereof.
 
SECTION 1.3  Effective Time.  On the date of Closing, the Parent will become the
owner of 100% of the Common Stock of the Company (the "Effective Time").
 
SECTION 1.4  Certificate of Incorporation.  The certificate of incorporation of
the Parent as in effect immediately prior to the Effective Time shall remain as
the certificate of incorporation of the Parent (the "Certificate of
Incorporation"), until duly amended as provided therein or by applicable
law.  It is contemplated that the Certificate of Incorporation will be amended
to change the name of the Parent to Triad Therapeutics, Inc. (or a similar name
that gives effect to the business of the Company and to add sufficient shares to
issue to the shareholders of the Company in order to cause the Company’s
shareholders to own 95% of the Parent after the date hereof.
 
SECTION 1.5   By-Laws.  The by-laws of the Parent in effect immediately prior to
the Effective Time shall remain the by-laws (the "By-Laws"), until thereafter
amended as provided therein or by applicable law.
 
SECTION 1.6  Directors.  The sole director of the Company shall, from and after
the Effective Time, be Jim Hennig until his successor has been duly elected or
appointed and qualified or until his earlier death, resignation or removal in
accordance with the Certificate of Incorporation and the By-Laws. As of the
Effective Time, the authorized number of directors comprising the Board of
Directors of Parent shall consist of not less than 3 and not more than 5
individuals.  Jim Hennig is hereby deemed to be elected to the Board Directors
of Parent at the Effective Time
 
SECTION 1.7   Officers.  The sole officer of the Parent shall, from and after
the Effective Time, be Jim Hennig (Chief Executive Officer and President), until
his successors has been duly elected or appointed and qualified or until his
earlier death, resignation or removal in accordance with the Certificate of
Incorporation and the By-Laws.  The Parent intends to add additional officers at
a later date.
 
SECTION 1.8    Effect on Capital Stock.  At the Effective Time, as a result of
the Acquisition and without any action on the part of the holder of any capital
stock of the Company:

 
2

--------------------------------------------------------------------------------

 

(a)  Merger Consideration.
 
(i)           Each Company Common Share issued and outstanding immediately prior
to the Effective Time shall be converted into, 21.8861349030864854603315742442
shares of Parent Common Stock (the "Parent Common Shares") or such ration that
will result in a number of shares which equal 95% of the outstanding capital
stock of Parent.
 
(ii)          The Parent Common Shares alternatively, are referred to herein as
the “Parent Merger Stock”, and the conversion of the Company Shares into Parent
Stock is referred to as the  "Acquisition Purchase Price");
 
(b)  At the Effective Time, all Company Shares shall be canceled and the Company
shall cease to exist, and each certificate (a "Certificate") formerly
representing:
 
(i)           any Company Common Shares shall thereafter represent only the
right to receive the shares of Parent Common Stock into which such Company
Common Shares have been converted; and
 
SECTION 1.9  Exchange of Certificates for Shares.
 
(a)  Exchange.  At Closing, Parent shall deliver or cause to be delivered to
each respective owner of Company Shares and in each of their respective names
certificates representing Parent Stock into which the Company Shares that such
shareholders owns are to be converted as set forth on Schedule 1.9 attached
hereto.
 
(b)  Fractional Shares.  No certificates or scrip representing fractional shares
of Parent Common Stock shall be issued upon the surrender for exchange of
Certificates pursuant to this Article I; no dividend or other distribution by
Parent and no stock split, combination or reclassification shall relate to any
such fractional share; and no such fractional share shall entitle the record or
beneficial owner thereof to vote or to any other rights of a stockholder of
Parent. In lieu of any such factional share, each holder of Company Shares who
would otherwise have been entitled thereto upon the surrender of Certificate(s)
for exchange pursuant to this Article I will be paid an additional share of
Parent Common Stock.
 
(c)   Adjustments of Conversion Number.  In the event that Parent changes the
number of shares of Parent Common Stock issued and outstanding prior to the
Effective Time as a result of a reclassification, stock split (including a
reverse split), dividend or distribution, recapitalization, merger (other than
the Acquisition, Stock Purchase or the cancellation of options previously
granted by the Company), subdivision, or other similar transaction with a
dilutive effect, or if a record date with respect to any of the foregoing shall
occur prior to the Effective Time, the conversion number shall be equitably
adjusted.

 
3

--------------------------------------------------------------------------------

 

ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLER
 
The Company represents, warrants and covenants to Parent as follows and
acknowledges that Parent is relying upon such representations and warranties in
connection with the Contemplated Transactions (as hereinafter defined):
 
SECTION 2.1  Capitalization.  The outstanding and issued capital stock of the
Company consists of 87,035,952 shares of common stock.  Schedule 1.9 sets forth
the name of each record and beneficial shareholder of the Company (each a
"Shareholder" and collectively the "Shareholders") and the number of Company
Shares held by each such person.  The Company does not and, at the Closing, the
Company will not, have outstanding any capital stock or other securities or any
rights, warrants or options to acquire securities of the Company, or any
convertible or exchangeable securities and, other than Parent pursuant to this
Agreement, no person has or, at Closing will have, any right to purchase or
otherwise acquire any securities of the Company, except that the Company has
outstanding warrants to purchase an aggregate of 6,734 shares at $50 per
share.  There are, and at Closing there will be, no outstanding obligations of
the Company to repurchase, redeem or otherwise acquire any securities of the
Company.  All of the Company Shares are, and at Closing will be, duly
authorized, duly and validly issued, fully paid and non-assessable, and none
were issued in violation of any preemptive rights, rights of first refusal or
any other contractual or legal restrictions of any kind.
 
SECTION 2.2  Title to the Shares.  The Company’s shareholders are the beneficial
owners and hold good and valid title to its Company Shares free and clear of any
Lien.  Upon consummation of the Contemplated Transactions and the satisfaction
of the conditions to Closing set forth herein, Parent will own all of the issued
and outstanding shares of capital stock of the Company, free and clear of any
Lien.  At the Closing, Seller and each Shareholder of the Company will deliver
the Company Shares to Parent free and clear of any Lien, other than restrictions
imposed by the Securities Act of 1933, as amended, (the "Securities Act") and
applicable securities Laws including the laws of the State of Delaware.
 
SECTION 2.3  Authority Relative to this Agreement.  At the Closing, the Company
will have full power, capacity and authority to execute and deliver each
Transaction Document to which it is or, at Closing, will be, a party and to
consummate the transactions contemplated hereby and thereby (the "Contemplated
Transactions").  The execution, delivery and performance by the Company of each
Transaction Document and the consummation of the Contemplated Transactions to
which the Company are, or at Closing, will be, a party will have been duly and
validly authorized by the Company and no other acts by or on behalf of the
Company will be necessary or required to authorize the execution, delivery and
performance by  the Company of each Transaction Document and the consummation of
the Contemplated Transactions to which it, is or, at Closing, will be, a
party.  This Agreement and the other Transaction Documents to which the Company
is a party have been duly and validly executed and delivered by the Company  and
(assuming the valid execution and delivery thereof by the other parties thereto)
will constitute the legal, valid and binding agreements of the Company
respectively, enforceable against the Company and Seller in accordance with
their respective terms, except as such obligations and their enforceability may
be limited by applicable bankruptcy and other similar Laws affecting the
enforcement of creditors' rights generally and except that the availability of
equitable remedies is subject to the discretion of the court before which any
proceeding therefore may be brought (whether at law or in equity).

 
4

--------------------------------------------------------------------------------

 

SECTION 2.4  No Conflicts; Consents.  The execution, delivery and performance by
the Company of each Transaction Document to which it is a party and the
consummation of the Contemplated Transactions to which the Company is a party,
upon approval of the Shareholders will not: (i) violate any provision of the
certificate of incorporation or memorandum of association of the Company;
(ii) require the Company to obtain any consent, approval or action of or waiver
from, or make any filing with, or give any notice to, any Governmental Body or
any other person; (iii) violate, conflict with or result in a breach or default
under (with or without the giving of notice or the passage of time or both), or
permit the suspension or termination of, any material Contract (including any
Real Property Lease) to which the Company is a party or by which it or any of
its assets is bound or subject, or to the best of Company’s knowledge and
information result in the creation of any Lien upon any of the Company Shares or
upon any of the Assets of the Company; (iv) violate any Order, any Law, of any
Governmental Body against, or binding upon, the Company or upon any of their
respective assets or the Business; or (v) violate or result in the revocation or
suspension of any Permit.
 
SECTION 2.5  Corporate Existence and Power.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite powers, authority and all Permits required to
own and/or operate its Assets and to carry on the Business as now conducted,
including all qualifications under any statute in effect in any state or foreign
jurisdiction in which the Company operates its Business.  The Company is duly
qualified to do business and is in good standing in each state of the United
States and in each other jurisdiction where the character of the property owned
or leased by it or the nature of its activities makes such qualification
necessary.
 
SECTION 2.6  Charter Documents and Corporate Records.  The Company has
heretofore delivered to Parent true and complete copies of the Articles of
Incorporation, By-Laws and minute books, or comparable instruments, of the
Company as in effect on the date hereof.  The stock transfer books of the
Company have been made available to Parent for its inspection and are true and
complete in all respects.
 
SECTION 2.7   Financial Conditions
 
(a) All financial, business and accounting books, ledgers, accounts and official
and other records relating to the Company have been properly and accurately kept
and completed, and the Company has no knowledge, notice belief or information
there are any material inaccuracies or discrepancies contained or reflected
therein.
 
SECTION 2.8  Liabilities. The Company has not incurred any Liabilities since
June 30, 2009 (the "Latest Balance Sheet Date") except (i) current Liabilities
for trade or business obligations incurred in connection with the purchase of
goods or services in the ordinary course of the Business and consistent with
past practice, (ii) professional fees related to this Transaction and (iii) for
payroll taxes as disclosed in Schedule 2.16.

 
5

--------------------------------------------------------------------------------

 

SECTION 2.9  Company Receivables.  Except to the extent of the amount of the
allowance for doubtful accounts reflected in the Annual Statements and the
Interim Statements, all the Receivables of the Company reflected therein, and
all Receivables that have arisen since the Latest Balance Sheet Date (except
Receivables that have been collected since such date), are valid and enforceable
Claims subject to no known defenses, offsets, returns, allowances or credits of
any kind, and constitute bona fide Receivables collectible in the ordinary
course of the Business except as enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
similar laws or principles of equity affecting the enforcement of creditors
rights generally.
 
SECTION 2.10  Absence of Certain Changes.  (a) Since December 31, 2008, the
Company has conducted the Business in the ordinary course consistent with past
practice, except as disclosed on Schedule 2.10 hereof, and there has not been:
 
(i)           Any material adverse change in the Condition of the Business;
 
(ii)          Any material damage, destruction or other casualty loss (whether
or not covered by insurance), condemnation or other taking affecting the
Business or the Assets of the Company;
 
(iii)         Any change in any method of accounting or accounting practice by
the Company;
 
(iv)         Except for normal increases granted in the ordinary course of
business, any increase in the compensation, commission, bonus or other direct or
indirect remuneration paid, payable or to become payable to any officer,
stockholder, director, consultant, agent or employee of the Company, or any
alteration in the benefits payable or provided to any thereof;
 
(v)          Any material adverse change in the relationship of the Company with
its employees, customers, suppliers or vendors;
 
(vi)         Except for any changes made in the ordinary course of Business, any
material change in any of the Company's business policies, including
advertising, marketing, selling, pricing, purchasing, personnel, returns or
budget policies;
 
(vii)        Any agreement or arrangement whether written or oral to do any of
the foregoing.

 
6

--------------------------------------------------------------------------------

 

(viii)       The Company has no Liability that is past due and which,
individually or in the aggregate, exceeds $10,000, except as shown on Schedule
2.10 hereto.
 
SECTION 2.11  Leased Real Property.  (a) The Company has no fee interest,
purchase options or rights of first refusal in any real property and the Company
has no leasehold or other interest in any real property, except as set forth on
Schedule 2.11 (the "Leased Real Property"), and all leases including all
amendments, modifications, extensions, renewals and/or supplements thereto
(collectively, "Real Property Leases") are described on Schedule 2.11.
 
SECTION 2.12  Personal Property; Assets.  The Company has good and valid title
to (or valid leasehold interest in) all of its personal property and Assets,
free and clear of all Liens, except the Permitted Liens and as indicated on
Schedule 2.12.  The machinery, equipment, computer software and other tangible
personal property constituting part of the Assets and all other Assets (whether
owned or leased) are in good condition and repair (subject to normal wear and
tear) and are reasonably sufficient and adequate in quantity and quality for the
operation of the Business as previously and presently conducted.  Schedule 2.12
contains a list and description of all tangible personal property owned or
leased by the Company with a book value (before depreciation) of $25,000 or
more.  The Assets constitute all of the assets, which are necessary to operate
the Business of the Company as currently conducted.
 
SECTION 2.13  Contracts.  (a)  Schedule 2.13 sets forth an accurate and complete
list of all Contracts to which the Company is a party or by which it or its
Assets are bound or subject that: (i) cannot be canceled upon 30 days' notice
without the payment or penalty of less than One Thousand Dollars ($1,000); or
(ii) involve aggregate annual future payments by or to any person of more than
Five Thousand Dollars ($5,000). True and complete copies of all written
Contracts (including all amendments thereto and waivers in respect thereof) and
summaries of the material provisions of all oral Contracts so listed have been
made available to Buyer.
 
(b)  All Contracts to which the Company is a party are valid, subsisting, in
full force and effect and binding upon the Company and the other parties
thereto, in accordance with their terms, except that no representation or
warranty is given as to the enforceability of any oral Contracts.  Except as set
forth on Schedule 2.13, the Company is not in default (or alleged default) under
any such Contract.
 
SECTION 2.14  Patents and Intellectual Property Rights.  (a)  patents,
trademarks, trade names, service marks, brand marks, brand names, and registered
copyrights.  The  Company has  not conflicted with, infringed upon, violated or
interfered with  any right, title, interest or goodwill, including, without
limitation, any intellectual property right, patent, trademark, trade name,
service mark, brand name, computer program, database, industrial design, trade
secret, copyright or any pending application thereto of any other person and
there have been no claims made and the Company has not received any notice or
otherwise know that any of the foregoing is invalid or conflicts with the
asserted rights of other Persons or have not been used or enforced or have been
failed to be used or enforced in a manner that would result in the abandonment,
cancellation or unenforceability of the Intellectual Property.

 
7

--------------------------------------------------------------------------------

 

(b)  The Company owns or has rights to use all, know-how, formulae and other
proprietary and trade rights necessary to conduct the Business as it is now
conducted.  The Company has not forfeited or otherwise relinquished any such
Intellectual Property, know-how, formulae or other proprietary right used in the
conduct of the Business as now conducted.
 
(c)   To the extent used in the conduct of the Business by the Company, each of
the licenses or other contracts relating to the Company's intellectual property
(collectively, the "Intellectual Property Licenses") is in full force and effect
and is valid and enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no notice or claim of default
under any Intellectual Property License either by the Company or, to the
Company's knowledge, by any other party thereto, and to the Company’s knowledge,
no event has occurred that with the lapse of time or the giving of notice or
both would constitute a default by the Company thereunder.
 
SECTION 2.15  Claims and Proceedings. There are no outstanding Orders of any
Governmental Body against or involving the Company, its Assets, the Business, or
the Company Shares. There are no actions, suits, claims or counterclaims,
examinations, Company Required Consents or legal, administrative, governmental
or arbitral proceedings or investigations (collectively, "Claims") (whether or
not the defense thereof or Liabilities in respect thereof are covered by
insurance), pending or, to the best of the Company's knowledge, threatened on
the date hereof, against or involving the Company, its Assets, the Business or
the Company Shares.
 
SECTION 2.16   Taxes.  (a)  Except as set forth in Schedule 2.16:
 
(i)           The Company has timely filed or, if not yet due but due before
Closing, will timely file all Tax Returns required to be filed by it for all
taxable periods ending on or before the date of Closing and all such Tax Returns
are or, if not yet filed, will be, upon filing, true, correct and complete in
all material respects;
 
(ii)          the Company has paid, or if payment is not yet due but due before
Closing, will promptly pay when due to each appropriate Tax Authority, all Taxes
of the Company shown as due on the Tax Returns required to be filed by it for
all taxable periods ending on or before the date of Closing;
 
(iii)         the accruals for Taxes currently payable as well as for deferred
Taxes shown on the financial statements of the Company as of the date of the
Annual Statements, the Interim Statements or the date of any financial
statements delivered hereunder: (A) adequately provide for all contingent Tax
Liabilities of the Company as of the date thereof; and (B) accurately reflect,
as of the date thereof, all unpaid Taxes of the Company whether or not disputed,
in each case as required to be reflected thereon in order for such statements to
be in accordance with GAAP;

 
8

--------------------------------------------------------------------------------

 

(iv)         no extension of time has been requested or granted for the Company
to file any Tax Return that has not yet been filed or to pay any Tax that has
not yet been paid and the Company has not granted a power of attorney that
remains outstanding with regard to any Tax matter;
 
(v)          the Company has not received notice of a determination by a Tax
Authority that Taxes are currently owed by the Company (such determination to be
referred to as a "Tax Deficiency") and, to the Company's knowledge, no Tax
Deficiency is proposed or threatened;
 
(vi)         all Tax Deficiencies have been paid or finally settled and all
amounts determined by settlement to be owed have been paid;
 
(vii)        there are no Tax Liens on or pending against the Company or any of
the Assets, other than those which constitute Permitted Liens;
 
(viii)       there are no presently outstanding waivers or extensions or
requests for a waiver or extension of the time within which a Tax Deficiency may
be asserted or assessed;
 
(ix)          no issue has been raised in any examination, investigation,
Company Required Consents, suit, action, claim or proceeding relating to Taxes
(a "Tax Company Required Consents") which, by application of similar principles
to any past, present or future period, would result in a Tax Deficiency for such
period;
 
(x)          there are no pending or threatened Tax audits of the Company;
 
(xi)          the Company has no deferred intercompany gains or losses that have
not been fully taken into income for income Tax purposes;
 
(xii)         there are no transfer or other taxes (other than income taxes)
imposed by any state on the Company by virtue of the Contemplated Transactions;
and
 
(xiii)        no claim has been made by any Tax Authority that the Company is
subject to Tax in a jurisdiction in which the Company is not then paying Tax of
the type asserted.

 
9

--------------------------------------------------------------------------------

 

Each reference to a provision of the Code in this Section 2.16 shall be treated
for state and local Tax purposes as a reference to analogous or similar
provisions of state and local law.
 
(b)  To the Company’s knowledge, the Company has collected and remitted to the
appropriate Tax Authority all sales and use or similar Taxes required to be
collected on or prior to the date of Closing and has been furnished properly
completed exemption certificates for all exempt transactions and has no
information otherwise or notice of any claim by any government or jurisdiction
with regards thereto.  The Company has maintained and has in its possession all
records, supporting documents and exemption certificates required by applicable
sales and use Tax statutes and regulations to be retained in connection with the
collection and remittance of sales and use Taxes for all periods up to and
including the date of Closing.  With respect to sales made by the Company prior
to the date of Closing for which sales and use Taxes are not yet due as of the
date of Closing, all applicable sales and use Taxes payable with respect to such
sales will have been collected or billed by the Company and will be included in
the Assets of the Company as of the date of Closing.
 
SECTION 2.17  Compliance with Laws.  The Company is not in violation of any
order, judgment, injunction, award, citation, decree, consent decree or writ
(collectively, "Orders") and to the best of the Company’s knowledge, belief  and
information, any Laws of any Governmental Bodies affecting the Company, the
Company Shares or the Business.
 
SECTION 2.18  Permits.  The Company has obtained all licenses, permits,
certificates, certificates of occupancy, orders, authorizations and approvals
(collectively, "Permits"), and has made all required registrations and filings
with all Governmental Bodies, that are necessary to the ownership of the Assets,
the use and occupancy of the Leased Real Property, as presently used and
operated, and the conduct of the Business or otherwise required to be obtained
by the Company.  All Permits required to be obtained or maintained by the
Company and are in full force and effect; no violations are or have been
recorded, nor have any notices or violations thereof been received, in respect
of any Permit; and no proceeding is pending or threatened to revoke or limit any
Permit; and the consummation of the Contemplated Transactions will not (or with
the giving of notice or the passage of time or both will not) cause any Permit
to be revoked or limited.
 
SECTION 2.19  Environmental Matters. To the best of the Company’s knowledge,
belief  and information, the Company is, and at all times has been, in full
compliance with, and has not been and is not in violation of or liable under,
any Environmental Law.
 
SECTION 2.20  Finders Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of the Company who might be entitled to any fee or commission from the Company
in connection with the consummation of the Contemplated Transactions.

 
10

--------------------------------------------------------------------------------

 

SECTION 2.21  Disclosure.  Neither this Agreement, the Schedules hereto, nor any
reviewed or unaudited financial statements, documents or certificates furnished
or to be furnished to Buyer or Parent by or on behalf of the Company pursuant to
this Agreement contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading.  Except for general
current economic conditions effecting the entire economy or the Company’s entire
industry and not specific to the Business, there are no events, transactions or
other facts known by the Company, which, either individually or in the
aggregate, may give rise to circumstances or conditions which would have a
material adverse effect on the general affairs or Condition of the Business.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Buyer jointly and severally represent, warrant and covenant to the Company as
follows and acknowledge that the Company and Seller are relying upon such
representations and warranties in connection with the Contemplated Transactions:
 
SECTION 3.1  Authority Relative to this Agreement. Parent have full power and
authority to execute and deliver each Transaction Document to which they are or,
at Closing, will be, a party and to consummate the Contemplated
Transactions.  Following the approval of the boards of directors of Parent with
respect to the Contemplated Transactions, the execution, delivery and
performance by Buyer and Parent of each Transaction Document and the
consummation of the Contemplated Transactions to which they are or, at Closing,
will be, a party have been duly and validly authorized and approved by Parent
and no other acts by or on behalf of Parent are necessary or required to
authorize the execution, delivery and performance by Parent of each Transaction
Document and the consummation of the Contemplated Transactions to which they are
or, at Closing, will be a party.  This Agreement and the other Transaction
Documents to which Parent are a party have been, duly and validly executed and
delivered by Buyer and Parent and (assuming the valid execution and delivery
thereof by the other parties thereto) constitutes, or will, at the Closing,
constitute, as the case may be, the legal, valid and binding agreements of
Parent enforceable against each of them in accordance with their respective
terms, except as such obligations and their enforceability may be limited by
applicable bankruptcy and other similar Laws affecting the enforcement of
creditors' rights generally and except that the availability of equitable
remedies is subject to the discretion of the court before which any proceeding
therefore may be brought (whether at law or in equity).
 
SECTION 3.2  No Conflicts; Consents.  The execution, delivery and performance by
Parent of each Transaction Document to which they are a party and the
consummation of the Contemplated Transactions to which Parent are a party does
not and will not: (i) violate any provision of the certificate of incorporation
or by-laws of Parent, as the case may be; (ii) require Parent to obtain any
consent, approval or action of or waiver from, or make any filing with, or give
any notice to, any Governmental Body or any other person.; (iii)  violate,
conflict with or result in the breach or default under (with or without the
giving of notice or the passage of time), or permit the suspension or
termination of, any material Contract to which  Parent are a party or any of
them or any of their assets is bound or subject or result in the creation or any
Lien upon any of Parent Merger Stock or upon any assets of Parent; or
(iv) violate any Order or, to Buyer’s knowledge, any Law of any Governmental
Body against, or binding upon, Parent, or upon any of their respective assets or
businesses.

 
11

--------------------------------------------------------------------------------

 

SECTION 3.3  Corporate Existence and Power of Parent. Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Pennsylvania, and has all requisite corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
 
SECTION 3.4  The Parent Acquisition Stock.  At the closing, the Parent
Acquisition Stock will have been duly authorized by Parent and, when issued to
Shareholders pursuant to this Agreement, will be duly issued, fully paid and
non-assessable shares of Parent Acquisition Stock.  The Parent Acquisition
Stock, when issued pursuant hereto: (i) will not be issued in violation of or
subject to any preemptive rights, rights of first refusal or, other than as set
forth in this Agreement, contractual restrictions of any kind; and (ii) will
vest in Shareholders, respectively, good title to Parent Acquisition Stock free
and clear of all Liens.
 
SECTION 3.5  Capitalization.  At the closing, the authorized capital stock of
Parent consists of: (i) 4,400,000,000 shares of common stock, $0.001 par value;
and (ii) no shares of preferred stock.  Parent has: (i) 3,773,070,853 shares of
common stock; and (ii) 3,500,000 shares of preferred stock issued and
outstanding.  Parent will take the necessary steps to effect an amendment to the
Company’s certificate of incorporation or to affect a reverse split to cause the
shareholders of the Company to own 95% of the Company taking into account the
Acquisition.  To the knowledge of Parent, Parent will not have outstanding any
capital stock or other securities or any rights, warrants or options to acquire
securities of Parent or any convertible or exchangeable securities and, other
than Parent pursuant to this Agreement, to the knowledge of Parent, no person
has or at Closing will have, any right to purchase or otherwise acquire any
securities of Parent.  There are, and at Closing there will be, to the knowledge
of Parent, no outstanding obligations of Parent to repurchase, redeem or
otherwise acquire any securities of Parent.  All of Parent  Stock is, and at
Closing will be, duly authorized, duly and validly issued, fully paid and
non-assessable, and to the knowledge of Parent, none were issued in violation of
any preemptive rights, rights of first refusal or any other contractual or legal
restrictions of any kind.
 
SECTION 3.6  Disclosure of Information.  Parent has been given the opportunity:
(i) to ask questions of, and to receive answers from, persons acting on behalf
of the Company concerning the terms and conditions of the Contemplated
Transactions and the business, properties, prospects and financial conditions of
the Company; and (ii) to obtain any additional information (to the extent the
Company or any of the Shareholders possesses such information or is able to
acquire it without unreasonable effort or expense and without breach of
confidentiality obligations) necessary to verify the accuracy of information
provided about the Company.
 
SECTION 3.7  Charter Documents and Corporate Records. Parent and has heretofore
delivered to the Company true and complete copies of the certificate of
incorporation, by-laws and minute books, or comparable instruments, of Parent as
in effect on the date hereof.  A stock list certified by Parent’s Transfer Agent
has been made available to the Company for its inspection and the Parent
represents that such list to its knowledge is true and complete in all respects.

 
12

--------------------------------------------------------------------------------

 

SECTION 3.8  Assets and Liabilities. The Parent has no any Liabilities and no
Assets.  To the best of Parent’s knowledge the financial statements of Parent
are in a condition that they can be audited.
 
SECTION 3.9  Absence of Certain Changes.  Since December 31, 2008, Parent has
conducted its business in the ordinary course consistent with past practice and
except for this transaction as disclosed on Schedule 3.12 hereto there has not
been:
 
(a)  Any change in any method of accounting or accounting practice by Parent;
 
(b)  Any increase in the compensation, commission, bonus or other direct or
indirect remuneration paid, payable or to become payable to any officer,
stockholder, director, consultant, agent or employee of Parent, or any
alteration in the benefits payable or provided to any thereof;
 
(c)   Any material adverse change in the relationship of Parent with its
employees, customers, suppliers or vendors;
 
(d)   Except for any changes made in the ordinary course of business, any
material change in any of Parent's business policies, including advertising,
marketing, selling, pricing, purchasing, personnel, returns or budget policies;
 
(e)    Any agreement or arrangement whether written or oral to do any of the
foregoing; and
 
(f)     Parent has no Liability that is past due.
 
SECTION 3.10  Contracts.
 
(a)  To the knowledge of Parent there are no Contracts to which Parent is a
party or by which it or its assets are bound or subject that: (i) cannot be
canceled upon 30 days' notice without the payment or penalty of less than One
Thousand Dollars ($1,000); or (ii) involve aggregate annual future payments by
or to any person of more than Five Thousand Dollars ($5,000). True and complete
copies of all written Contracts (including all amendments thereto and waivers in
respect thereof) and summaries of the material provisions of all oral Contracts
so listed have been made available to the Company.

 
13

--------------------------------------------------------------------------------

 

(b) All Contracts to which Parent is a party, to the knowledge of Parent are
valid, subsisting, in full force and effect and binding upon Parent and the
other parties thereto, in accordance with their terms, except that no
representation or warranty is given as to the enforceability of any oral
Contracts.  To the best of Parent’s knowledge and belief, Parent is not in
default (or alleged default) under any such Contract.  All Contracts to which
the Company is a party are valid, subsisting, in full force and effect and
binding upon the Company and the other parties thereto, in accordance with their
terms, except that no representation or warranty is given as to the
enforceability of any oral Contracts.  The Parent is not in default (or alleged
default) under any such Contract.
 
SECTION 3.11  Claims and Proceedings. To the knowledge of Parent, there are no
outstanding Orders of any Governmental Body against or involving Parent, its
assets or its business. To the knowledge of Parent, there are no Claims (whether
or not the defense thereof or Liabilities in respect thereof are covered by
insurance), pending or, to the best of Parent's and  knowledge, threatened on
the date hereof, against or involving Parent, its assets or its business.  The
Parent is not subject to any SEC or FINRA order or investigation and has no
outstanding comments pending with the SEC or FINRA.
 
SECTION 3.12  Compliance with Laws.  The Parent is not in violation of any
Orders or any Laws related to or promulgated under the Securities Act or the
Exchange Act (15 USC § 78a et seq.) and to the best of Parent’s knowledge,
belief and information, any Laws of any Governmental Bodies affecting Parent or
the Parent Acquisition Stock.
 
SECTION 3.13  Environmental Matters. To the best of Parent’s knowledge,
belief  and information, Parent is, and at all times has been, in full
compliance with, and has not been and is not in violation of or liable under,
any Environmental Law.
 
SECTION 3.14  Finders Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Parent who might be entitled to any fee or commission from Parent in
connection with the consummation of the Contemplated Transactions.
 
ARTICLE IV
 
COVENANTS AND AGREEMENTS
 
The Company jointly and severally, covenant to Buyer and Parent, and Parent,
jointly and severally, covenant to the Company and Seller that:
 
SECTION 4.1  Filings and Authorizations.  The parties hereto shall cooperate and
use their respective best efforts to make, or cause to be made, all
registrations, filings, applications and submissions, to give all notices and to
obtain all governmental or other third party consents, transfers, approvals,
Orders and waivers necessary or desirable for the consummation of the
Contemplated Transactions in accordance with the terms of this Agreement; and
shall furnish copies thereof to each other party prior to such filing and shall
not make any such registration, filing, application or submission to which
Parent or the Company, as the case may be, reasonably objects in writing.  All
such filings shall comply in form and content in all material respects with
applicable Law.  The parties hereto also agree to furnish each other with copies
of such filings and any correspondence received from any Governmental Body in
connection therewith.

 
14

--------------------------------------------------------------------------------

 

SECTION 4.2  Confidentiality.  Each Party (the “Receiving Party”) shall, and
shall cause its respective Affiliates and Representatives to (each such
Affiliate or Representative of either the Company or the Parent, as the case may
be, a “Receiving Party Representative”) to, maintain in confidence all
information received from the other Party or a Company (the “Disclosing Party”)
(other than disclosure to that Person’s Representatives in connection with the
evaluation and consummation of the Transactions), and such Disclosing Party’s
Affiliates or Representatives (as the case may be, a “Disclosing Party
Representative”) in connection with this Agreement or the transactions
contemplated by the Transaction Documents (including the existence and terms of
this Agreement and the such transactions) and use such information solely to
evaluate such transactions, unless i) such information can be shown to be
already known to the Receiving Party or a Receiving Party Representative before
the time of disclosure to such Person, ii) such information can be shown to be
subsequently disclosed to the Receiving Party or a Receiving Party
Representative by a third party that, to the knowledge of the Receiving Party or
such Receiving Party Representative, is not bound by a duty of confidentiality
to the Disclosing Party or any Disclosing Party Representative, iii) such
information is or becomes publicly available through no breach of this Agreement
by, or other fault of, the Receiving Party or any Receiving Party Representative
or iv) the Receiving Party or Receiving Party Representative in good faith
believes that the furnishing or use of such information is required by, or
necessary in connection with, any proceeding, Law or any listing or trading
agreement concerning its publicly traded securities (in which case the Receiving
Party or such Receiving Party Representative shall, as promptly as practicable,
advise the Disclosing Party in writing before making the disclosure and
cooperate with the Disclosing Party to limit the scope of such disclosure).
 
SECTION 4.3  Expenses. Parent and the Company shall bear their respective
expenses, in each case, incurred in connection with the preparation, execution
and performance of the Transaction Documents and the Contemplated Transactions,
including, without limitation, all fees and expenses of their respective
Representatives, and the Company shall bear all the fees and expenses of any
Company's Representatives.
 
SECTION 4.4  Tax Matters. The Company shall reasonably cooperate, and shall
cause its Representatives reasonably to cooperate, in preparing and filing all
Tax Returns, including maintaining and making available to each other all
records necessary in connection with the preparation and filing of Tax Returns,
the payment of Taxes and the resolution of Tax audits and Tax Deficiencies with
respect to all taxable periods.  Refunds or credits of Taxes that were paid by
the Company with respect to any periods shall be for the account of the Company.
 
SECTION 4.5  Further Assurances.  At any time and from time to time after the
date of Closing, upon the reasonable request of any party hereto, the other
party(ies), shall do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged or delivered, all such further documents, instruments or
assurances, as may be necessary, desirable or proper to carry out the intent and
accomplish the purposes of this Agreement.

 
15

--------------------------------------------------------------------------------

 

SECTION 4.6  Restricted Securities.  The parties acknowledge and agree that the
Company Shares and Parent Acquisition Stock being issued or transferred pursuant
to the Contemplated Transactions are being issued or transferred pursuant to the
exemption from the registration requirements of the Securities Act and
constitute "restricted securities" within the meaning of the Securities
Act.  Such securities may not be transferred absent compliance with the
provisions of the Securities Act, other applicable Laws, and all stock
certificates evidencing such securities shall bear a legend to such effect and
to the effect that such shares are subject to the terms and provisions of this
Agreement; provided, however, that it is anticipated that for purposes of Rule
144 of the Securities Act, that the holding period of Parent Acquisition Stock
for each shareholder of the Company shall be determined to commence on the date
of acquisition of the Company Shares (as converted pursuant to this Agreement)
for each such respective holder.
 
SECTION 4.7  Due Diligence.  Prior to the Closing Date, Parent agrees that the
Company shall be entitled, through its Representatives, to make such
investigation of the properties, businesses and operations of Parent and such
examination of the books, records and financial condition of Parent, as the
Company reasonably deems necessary.  Any such investigation and examination
shall be conducted at reasonable times, under reasonable circumstances and upon
reasonable notice.  No investigation by Parent shall diminish or obviate any of
the representations, warranties, covenants or agreements of Parent contained in
this Agreement.
 
ARTICLE V
 
CONDITIONS TO CLOSING
 
SECTION 5.1  Conditions to the Obligations of the Parties.  The obligations of
the Parties to consummate the Contemplated Transactions are subject to the
satisfaction of the following conditions:
 
(a)  No Injunction.  No provision of any applicable Law and no Order shall
prohibit the consummation of the Contemplated Transactions.
 
(b)  No Proceedings or Litigation.  No Claim instituted by any person (other
than the Company, Shareholders or their respective Affiliates) shall have been
commenced or pending against any Shareholder, the Company or any of their
respective Affiliates, officers or directors, which Claim seeks to restrain,
prevent, change or delay in any respect the Contemplated Transactions or seeks
to challenge any of the terms or provisions of this Agreement or seeks damages
in connection with any of such transactions.

 
16

--------------------------------------------------------------------------------

 

SECTION 5.2  Conditions to the Obligations of the Company .  The obligations of
the Company hereunder to consummate the Contemplated Transactions are subject,
at the option of the Company, to the fulfillment prior to or at the Closing of
each of the following further conditions:
 
(a) Performance.  Parent shall have performed and complied in all material
respects with all agreements, obligations and covenants required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.
 
(b) Representations and Warranties.  The representations and warranties of
Parent contained in this Agreement and in any certificate or other writing
delivered by Parent pursuant hereto shall be true in all material respects at
and as of the Closing Date as if made at and as of such time (except for those
representations and warranties made as of a specific date which shall be true in
all material respects as of the date made).
 
(c)  No Material Adverse Change.  From the date hereof through the Closing,
there shall not have occurred any event or condition that has had or could have
a material adverse effect on Parent.
 
(d)  Documentation.  There shall have been delivered to the Company the
following:
 
(i)           A certificate, dated the Closing Date, of the Chairman of the
Board and the President of Parent confirming the matters set forth in
Section 5.2(a) (b) and (c) hereof; and
 
(ii)          Parent Acquisition Stock certificates, registered in the name of
each Shareholder as set forth on Schedule 1.9 attached hereto, (with the
appropriate restrictive legends as applicable), evidencing satisfaction of the
Acquisition Purchase Price in accordance with Section 1.9;


SECTION 5.3  Conditions to the Obligations of Parent.  All obligations of Parent
to consummate the Contemplated Transactions hereunder are subject, at the option
of Parent, to the fulfillment prior to or at the Closing of each of the
following further conditions:
 
(a) Performance.  The Company shall have performed and complied in all material
respects with all agreements, obligations and covenants required by this
Agreement to be performed or complied with by them at or prior to the Closing
Date.
 
(b) Representations and Warranties.  The representations and warranties of the
Company contained in this Agreement and in any certificate or other writing
delivered by the Company pursuant hereto shall be true in all material respects
at and as of the Closing Date as if made at and as of such time (except for
those representations and warranties made as of a specific date which shall be
true in all material respects as of the date made).

 
17

--------------------------------------------------------------------------------

 

(c)  No Material Adverse Change.  From the date hereof through the Closing,
there shall not have occurred any event or condition that has had or could have
a material adverse effect on the Company.
 
(d)  Documentation.  There shall have been delivered to Parent the following:
 
(i)           A certificate, dated the Closing Date, of the Secretary of the
Company certifying, among other things, that attached or appended to such
certificate: (i) is a true and correct copy of the Company's certificate of
incorporation and all amendments thereto, if any, as of the date thereof
certified by the Secretary of State of the State of Delaware; and (ii) is a true
and correct copy of the Company's memorandum of association as of the date
thereof;
 
(ii)                  Company Share certificates representing the number of
Company Shares duly endorsed in blank or accompanied by stock powers duly
endorsed in blank and in suitable form for transfer to Parent by delivery.
 
ARTICLE VI
 
INDEMNIFICATION
 
SECTION 6.1  Survival of Representations, Warranties and
Covenants.  Notwithstanding any right of Parent fully to investigate the affairs
of the Company and the rights of the Company to fully investigate the affairs of
Parent, and notwithstanding any knowledge of facts determined or determinable by
Parent and the Company, pursuant to such investigation or right of
investigation, Parent, the Company have the right to rely fully upon the
representations, warranties, covenants and agreements of the Company, and Parent
respectively, contained in this Agreement, or listed or disclosed on any
Schedule hereto or in any instrument delivered in connection with or pursuant to
any of the foregoing.  All such representations, warranties, covenants and
agreements shall survive the execution and delivery of this Agreement and the
Closing hereunder.  Notwithstanding the foregoing, all representations and
warranties of the Company, and Parent respectively, contained in this Agreement,
on any Schedule hereto or in any instrument delivered in connection with or
pursuant to this Agreement shall terminate and expire twelve (12) months after
the date of Closing; provided, however, that liability any party shall not
terminate as to any specific claim or claims which arise or result from or are
related to a Claim for fraud.
 
SECTION 6.2  Notice and Opportunity to Defend Third Party Claims.
 
(a) Within ten (10) days following receipt by any party hereto (the
"Indemnitee") of notice of any demand, claim, circumstance or Tax audit which
would or might give rise to a claim, or the commencement (or threatened
commencement) of any action, proceeding or investigation that may result in a
Loss (an "Asserted Liability"), the Indemnitee shall give notice thereof (the
"Claims Notice") to the party or parties obligated to provide indemnification
pursuant to Sections 6.2, or 6.3 (collectively, the "Indemnifying Party").  The
Claims Notice shall describe the Asserted Liability in reasonable detail and
shall indicate the amount (estimated, if necessary, and to the extent
feasible) of the Loss that has been or may be suffered by the Indemnitee.

 
18

--------------------------------------------------------------------------------

 

(b)  The Indemnifying Party may elect to defend, at its own expense and with its
own counsel, any Asserted Liability unless: (i) the Asserted Liability includes
a Claim seeking an Order for injunction or other equitable or declaratory relief
against the Indemnitee, in which case the Indemnitee may at its own cost and
expense and at its option defend the portion of the Asserted Liability seeking
equitable or declaratory relief against the Indemnitee, or (ii) the Indemnitee
shall have reasonably, and in good faith, after consultation with the
Indemnifying Party, concluded that: (x) there is a conflict of interest between
the Indemnitee and the Indemnifying Party which could prevent or negatively
influence the Indemnifying Party from impartially or adequately conducting such
defense; or (y) the Indemnitee shall have one or more defenses not available to
the Indemnifying Party but only to the extent such defense cannot legally be
asserted by the Indemnifying Party on behalf of the Indemnitee.  If the
Indemnifying Party elects to defend such Asserted Liability, it shall within ten
(10) days (or sooner, if the nature of the Asserted Liability so
requires) notify the Indemnitee of its intent to do so, and the Indemnitee shall
cooperate, at the expense of the Indemnifying Party, in the defense of such
Asserted Liability.  If the Indemnifying Party elects not to defend the Asserted
Liability, is not permitted to defend the Asserted Liability by reason of the
first sentence of this Section 6.4(b), fails to notify the Indemnitee of its
election as herein provided or contests its obligation to indemnify under this
Agreement with respect to such Asserted Liability, the Indemnitee may pay,
compromise or defend such Asserted Liability at the sole cost and expense of the
Indemnifying Party.  Notwithstanding the foregoing, neither the Indemnifying
Party nor the Indemnitee may settle or compromise any claim over the reasonable
written objection of the other, provided that the Indemnitee may settle or
compromise any claim as to which the Indemnifying Party has failed to notify the
Indemnitee of its election under this Section 6.4(b) or as to which the
Indemnifying Party is contesting its indemnification obligations hereunder.  If
the Indemnifying Party desires to accept a reasonable, final and complete
settlement of an Asserted Liability so that such Indemnitee’s Loss is paid in
full and the Indemnitee refuses to consent to such settlement, then the
Indemnifying Party’s liability to the Indemnitee shall be limited to the amount
offered in the settlement.  The Indemnifying Party will exercise good faith in
accepting any reasonable, final and complete settlement of an Asserted
Liability.  In the event the Indemnifying Party elects to defend any Asserted
Liability, the Indemnitee may participate, at its own expense, in the defense of
such Asserted Liability.  In the event the Indemnifying Party is not permitted
by the Indemnitee to defend the Asserted Liability, it may nevertheless
participate at its own expense in the defense of such Asserted Liability.  If
the Indemnifying Party chooses to defend any Asserted Liability, the Indemnitee
shall make available to the Indemnifying Party any books, records or other
documents within its control that are necessary or appropriate for such
defense.  Any Losses of any Indemnitee for which an Indemnifying Party is liable
for indemnification hereunder shall be paid upon written demand therefor.

 
19

--------------------------------------------------------------------------------

 

SECTION 6.3  Limits on Indemnification.
 
(a)  Notwithstanding the foregoing or the limitations set forth in Section
6.5(b) below, in the event such Losses arise out of any fraud related matter on
the part of any Indemnifying Party, then such Indemnifying Party shall be
obligated to indemnify the Indemnitee in respect of all such Losses.
 
(b)  The Company and Seller shall not be liable to indemnify Parent  pursuant to
Section 6.2 above and Parent shall not be liable to indemnify the Company and
Shareholders pursuant to Section 6.3 above: (i) unless a Claims Notice
describing the loss is delivered to the Indemnifying Party within 12 months
after the Closing (except for Losses arising out of an Indemnifying Party’s
fraud); (ii) with respect to special, consequential or punitive damages; and
(iii) in respect of any individual Loss of less than $25,000.
 
SECTION 6.4  Exclusive Remedy.  The parties agree that the indemnification
provisions of this Article VI shall constitute the sole or exclusive remedy of
any party in seeking damages or other monetary relief with respect to this
Agreement and the Contemplated Transactions, provided that, nothing herein shall
be construed to limit the right of any party to seek: (i) injunctive relief for
a breach of this Agreement; (ii) legal or equitable relief for a Claim for
fraud; or (iii) indemnity under the bylaws of Parent if they are or have been a
director or officer of Parent.
 
ARTICLE VII
 
SPECIFIC PERFORMANCE; TERMINATION
 
SECTION 7.1  Specific Performance.  The Company and Parent, acknowledge and
agree that, if any of the Company or Parent, fails to proceed with the Closing
in any circumstance other than those described in clauses (a), (b), (c) or
(d) of Section 7.2 below, the others will not have adequate remedies at law with
respect to such breach.  In such event, and in addition to each party's right to
terminate this Agreement, each party shall be entitled, without the necessity or
obligation of posting a bond or other security, to seek injunctive relief, by
commencing a suit in equity to obtain specific performance of the obligations
under this Agreement or to sue for damages, in each case, without first
terminating this Agreement. The Company or Parent specifically affirms the
appropriateness of such injunctive, other equitable relief or damages in any
such action.
 
SECTION 7.2   Termination.  This Agreement may be terminated and the
Contemplated Transactions may be abandoned at any time prior to the Closing:
 
(a)  By mutual written consent of the Company and Parent;
 
(b)  By the Company if: (i) there has been a misrepresentation or breach of
warranty on the part of Parent in the representations and warranties contained
herein and such misrepresentation or breach of warranty, if curable, is not
cured within thirty days after written notice thereof from the Company,
respectively; (ii) Parent has committed a breach of any covenant imposed upon it
hereunder and fails to cure such breach within thirty days after written notice
thereof from the Company, respectively; or (iii) any condition to the
Company's  obligations under Section 5.2 becomes incapable of fulfillment
through no fault of the Company, respectively, and is not waived by Parent;

 
20

--------------------------------------------------------------------------------

 

(c)  By Parent, if: (i) there has been a misrepresentation or breach of warranty
on the part of the Company in the representations and warranties contained
herein and such misrepresentation or breach of warranty, if curable, is not
cured within thirty days after written notice thereof from Parent, respectively;
(ii) the Company has committed a breach of any covenant imposed upon it
hereunder and fails to cure such breach within thirty days after written notice
thereof from Parent, respectively; or (iii) any condition to Parent’s
obligations under Section 5.3 becomes incapable of fulfillment through no fault
of Parent and is not waived by the Company; and
 
(d)  By the Company or Parent, if any condition under Section 5.1 becomes
incapable of fulfillment through no fault of the party seeking termination and
is not waived by the party seeking termination.
 
SECTION 7.3  Effect of Termination; Right to Proceed.  Subject to the provisions
of Section 7.1 hereof, in the event that this Agreement shall be terminated
pursuant to Section 7.2, all further obligations of the parties under this
Agreement shall terminate without further liability of any party hereunder
except that: (i) the agreements contained in Section 4.2 shall survive the
termination hereof; and (ii) termination shall not preclude any party from
seeking relief against any other party for breach of Section 4.2.  In the event
that a condition precedent to its obligation is not met, nothing contained
herein shall be deemed to require any party to terminate this Agreement, rather
than to waive such condition precedent and proceed with the Contemplated
Transactions.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.1  Representations and Warranties for Purposes of this Agreement
Only.  The representations and warranties in this Agreement were made for the
purposes of allocated contractual risk between the parties and not as a means of
establishing facts.  This Agreement may have different standards of materiality
than standards of materiality under applicable securities laws.  Only parties to
this Agreement and specified third-party beneficiaries (if any) have a right to
enforce this Agreement
 
SECTION 8.2  Notices.  (a)  Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally by
hand or by recognized overnight courier, or mailed (by registered or certified
mail, postage prepaid return receipt requested):

 
21

--------------------------------------------------------------------------------

 

(b)  Each such notice or other communication shall be effective when delivered
at the address specified in Section 8.1(a).  Any party by notice given in
accordance with this Section 8.1 to the other parties may designate another
address or person for receipt of notices hereunder.  Notices by a party may be
given by counsel to such party.
 
SECTION 8.3  Entire Agreement.  This Agreement (including the Schedules and
Exhibits hereto) and the collateral agreements executed in connection with the
consummation of the Contemplated Transactions contain the entire agreement among
the parties with respect to the subject matter hereof and related transactions
and supersede all prior agreements, written or oral, with respect thereto.
 
SECTION 8.4   Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies.  This Agreement may be amended, superseded, cancelled, renewed or
extended only by a written instrument signed by the Company and Parent. The
provisions hereof may be waived in writing by the Company or Parent, as the case
may be.  Any such waiver shall be effective only to the extent specifically set
forth in such writing.  No failure or delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof.  Nor shall any waiver on the part of any party of any such right, power
or privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.  Except as otherwise provided herein, the
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies that any party may otherwise have at law or in equity.
 
SECTION 8.5   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within such State without regard to the conflict of
laws rules thereof.
 
SECTION 8.6   Binding Effect; No Assignment.  This Agreement and all of its
provisions, rights and obligations shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, heirs and legal
representatives.  This Agreement may not be assigned (including by operation of
Law) by any party hereto without the express written consent of the Company or
the Parent and any purported assignment, unless so consented to, shall be void
and without effect.
 
SECTION 8.7    Exhibits.  All Exhibits and Schedules attached hereto are hereby
incorporated by reference into, and made a part of, this Agreement.
 
SECTION 8.8   Severability.  If any provision of this Agreement for any reason
shall be held to be illegal, invalid or unenforceable, such illegality shall not
affect any other provision of this Agreement, this Agreement shall be amended so
as to enforce the illegal, invalid or unenforceable provision to the maximum
extent permitted by applicable law, and the parties shall cooperate in good
faith to further modify this Agreement so as to preserve to the maximum extent
possible the intended benefits to be received by the parties.

 
22

--------------------------------------------------------------------------------

 

SECTION 8.9  Counterparts.  The Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.
 
SECTION 8.10  Third Parties.  Except as specifically set forth or referred to
herein, nothing herein express or implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted heirs, successors, assigns and legal representatives, any rights or
remedies under or by reason of this Agreement or the Contemplated Transactions.
 
ARTICLE IX
 
DEFINITIONS
 
SECTION 9.1  Definitions.  The following terms, as used herein, have the
following meanings:
 
"Affiliate" of any person means any other person directly or indirectly through
one or more intermediary persons, controlling, controlled by or under common
control with such person.
 
"Agreement" or "this Agreement" shall mean, and the words "herein", "hereof" and
"hereunder" and words of similar import shall refer to, this agreement as it
from time to time may be amended.
 
"Assets" shall mean all cash, instruments, properties, rights, interests and
assets of every kind, real, personal or mixed, tangible and intangible, used or
usable in the Business.
 
The term "audit" or "audited" when used in regard to financial statements shall
mean an examination of the financial statements by a firm of independent
certified public accountants in accordance with generally accepted auditing
standards for the purpose of expressing an opinion thereon.
 
"Business" shall mean the ownership and operation of the business of the
Company.
 
"Condition of the Business" shall mean the financial condition, prospects or the
results of operations of the Business, the Assets or the Company.
 
"Contract" shall mean any contract, agreement, indenture, note, bond, lease,
conditional sale contract, mortgage, license, franchise, instrument, commitment
or other binding arrangement, whether written or oral.

 
23

--------------------------------------------------------------------------------

 

The term "control", with respect to any person, shall mean the power to direct
the management and policies of such person, directly or indirectly, by or
through stock ownership, agency or otherwise, or pursuant to or in connection
with an agreement, arrangement or understanding (written or oral) with one or
more other persons by or through stock ownership, agency or otherwise; and the
terms "controlling" and "controlled" shall have meanings correlative to the
foregoing.
 
"GAAP" shall mean generally accepted accounting principles in effect on the date
hereof  (or, in the case of any opinion rendered in connection with an audit, as
of the date of the opinion) as set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession of the United
States.
 
"Governmental Bodies" shall mean any government, municipality or political
subdivision thereof, whether federal, state, local or foreign, or any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, or any court, arbitrator,
administrative tribunal or public utility.
 
"knowledge" with respect to: (a) any individual shall mean actual knowledge of
such individual; and (b) any corporation shall mean the actual knowledge of the
directors and executive officers of such corporation; and "knows" and “known”
has a correlative meaning.  The terms "any Shareholder's knowledge," and
"Shareholder's knowledge," including any correlative meanings, shall mean the
knowledge of any Shareholder.
 
"Laws" shall mean any law, statute, code, ordinance, rule, regulation or other
requirement of any Governmental Bodies.
 
"Liability" shall mean any direct or indirect indebtedness, liability,
assessment, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, actual or potential, contingent or otherwise
(including any liability under any guaranties, letters of credit, performance
credits or with respect to insurance loss accruals).
 
"Lien" shall mean any mortgage, lien (including mechanics, warehousemen,
laborers and landlords liens), claim, pledge, charge, security interest,
preemptive right, right of first refusal, option, judgment, title defect,
covenant, restriction, easement or encumbrance of any kind.
 
"person" shall mean an individual, corporation, partnership, joint venture,
limited liability company, association, trust, unincorporated organization or
other entity, including a government or political subdivision or an agency or
instrumentality thereof.
 
"Receivables" shall mean as of any date any trade accounts receivable, notes
receivable, sales representative advances and other miscellaneous receivables of
the Company.
 
“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.

 
24

--------------------------------------------------------------------------------

 

"Tax" (including, with correlative meaning, the terms "Taxes" and
"Taxable") shall mean: (i)(A) any net income, gross income, gross receipts,
sales, use, ad valorem, transfer, transfer gains, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, rent, recording,
occupation, premium, real or personal property, intangibles, environmental or
windfall profits tax, alternative or add-on minimum tax, customs duty or other
tax, fee, duty, levy, impost, assessment or charge of any kind whatsoever
(including but not limited to taxes assessed to real property and water and
sewer rents relating thereto), together with; (B) any interest and any penalty,
addition to tax or additional amount imposed by any Governmental Body (domestic
or foreign) (a "Tax Authority") responsible for the imposition of any such tax
and interest on such penalties, additions to tax, fines or additional amounts,
in each case, with respect to any party hereto, the Business or the Assets (or
the transfer thereof); (ii) any liability for the payment of any amount of the
type described in the immediately preceding clause (i) as a result of a party
hereto being a member of an affiliated or combined group with any other person
at any time on or prior to the date of Closing; and (iii) any liability of a
party hereto for the payment of any amounts of the type described in the
immediately preceding clause (i) as a result of a contractual obligation to
indemnify any other person.
 
"Tax Return" shall mean any return or report (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to any Tax Authority.
 
"Transaction Documents" shall mean, collectively, this Agreement, and each of
the other agreements and instruments to be executed and delivered by all or some
of the parties hereto in connection with the consummation of the transactions
contemplated hereby.
 
SECTION 9.2  Interpretation.  Unless the context otherwise requires, the terms
defined in this Agreement shall be applicable to both the singular and plural
forms of any of the terms defined herein.  All accounting terms defined in this
Agreement, and those accounting terms used in this Agreement except as otherwise
expressly provided herein, shall have the meanings customarily given thereto in
accordance with GAAP as of the date of the item in question.  When a reference
is made in this Agreement to Sections, such reference shall be to a Section of
this Agreement unless otherwise indicated.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  The use of the neuter gender
herein shall be deemed to include the masculine and feminine genders wherever
necessary or appropriate, the use of the masculine gender shall be deemed to
include the neuter and feminine genders and the use of the feminine gender shall
be deemed to include the neuter and masculine genders wherever necessary or
appropriate.  Whenever the words "include", "includes" or "including" are used
in this Agreement, they shall be deemed to be followed by the words "without
limitation."
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
25

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase and
Recapitalization Agreement as of the date set forth above.


THE COMPANY:
TRIAD THERAPEUTICS, INC.
     
By:  
   
Name:
 
Title:
       
MONOGRAM ENERGY, INC.
       
By:
     
Name:
   
Title:
 


 
26

--------------------------------------------------------------------------------

 

Schedule 2.10


(i)           The Company has received a notice of levy from the Internal
Revenue Service in the amount of $180,000.
 
(ii)          The Company has a hearing with its landlord (the Denholtz Group)
regarding outstanding obligations under its lease in the approximate amount of
$36,000.
 
(iii)         The Company has a liability to Amifill Healthcare in the amount of
$32,000.
 
(iv)         The Company has a liability to Integrated Medical Systems of
$38,000.
 
(v)          The Company has a liability to Cardinal Health Pharmacy
Distribution of $10,500.
 
(vi)         The Company has a liability to Fairfield Properties of $26,500.
 
(vii)        The Company has a liability to Jenna P, Inc. of $13,000.
 
Schedule 2.11
 
(i)           The Company has a five year lease for its executive offices.
 
Schedule 2.12
 
(i)           The Company has certain office furniture and equipment with a
value as stated on its June 30, 2009 balance sheet.
 
Schedule 2.13 (a)
 
 
(i)
The Company has a software license with Definitive Home Care Solutions.

 
Schedule 2.16
 
(i)           The Company has outstanding federal and New Jersey payroll taxes
of $193,000 as of the date hereof which amount includes interest and penalties.

 
27

--------------------------------------------------------------------------------

 